DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spikes (US 2017/0084149).
	Regarding claim 1, Spikes discloses a security system, comprising: 
a monitoring device (see Fig. 1, see sections 0018-0022) configured to receive a wireless signal (as disclosed in section 0027); 
a wearable device (see Fig. 2, sections 0023-0026) having a processor (see section 0028) and a GPS tracking system (see section 0028) configured to detect a GPS location of the wearable device (as disclosed in section 0028), a user interface (remote unit to control functions of the wearable device as disclosed in section 0026), and a wireless communication system (as disclosed in section 0028);

wherein the wireless signal includes information regarding the user (location information as disclosed in section 0028) of the wearable device.
Regarding claim 2, Spikes discloses the monitoring device is configured to display (as disclosed in section 0027) identifying information (location information identifying the location of a user of the wearable device) regarding the user of the wearable device.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Spikes (US 2017/0084149) in view of Henderson (US 2007/0171045).
	Regarding claim 3, Spikes does not specifically disclose the information regarding the user comprises employment information.  However, Henderson also discloses a security system (see Fig. 1) including a monitoring device (ground monitoring units as disclosed in sections 0020-0021) and a wearable device (Goldfish watch as disclosed in sections 0020-0021) wherein employment information regarding the user is sent from the wearable device to the monitoring device (wherein the transmitted personal identification information as disclosed in section 0020 includes employment information as disclosed in section 0029).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Spikes with the teachings of Henderson since Henderson states the messaging of identification information can inform the proper individuals of a person in need of help and what the situation entails (see section 0021).
6.	Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Spikes (US 2017/0084149) in view of Howard (US 2010/0188210).
	Regarding claim 4, Spikes does not specifically disclose the monitoring device is a television having a cable connection.  However, Howard also discloses a security system (see Fig. 1, sections 0020 and 0031), wherein a monitoring device (see Fig. 1, see elements 122 and 124) is a television having a cable connection (see sections 0034, 0036, and 0052).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the invention of Spikes with the cable connected television display of Howard since Howard states the invention enables the displaying of a location of an asset (individual in this example) without searching (see section 0094).  






Allowable Subject Matter

7.	Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 5712723036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        February 24, 2021